Citation Nr: 1812130	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-47 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board remanded the claims on appeal, with a distinction between entitlement to service connection for right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss, for additional development.  In a July 2014 rating decision, the RO granted service connection for right ear hearing loss, which constitutes a full grant of benefits pertinent to such issue.  Therefore, the Board has recharacterized the issue on appeal as shown on the title page as VA regulations require that both ears be rated in connection with the evaluation of hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran had no worse than Level I hearing loss in the right ear and no worse than Level II hearing in the left ear.

2. The Veteran's tinnitus did not have its onset during service, did not manifest within one year of service, and was not caused or aggravated by his service-connected bilateral hearing loss.



CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

At a July 2010 VA examination, pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
20
30
70
60
LEFT
20
30
55
60

The Veteran's speech recognition ability was 94 percent in his right ear and 94 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 45 decibels.  His pure tone threshold average for the left ear was 41.25 decibels.  No exceptional pattern of hearing loss was shown.  Applying 38 C.F.R. § 4.85, Table VI to the July 2010 audiological findings, the Veteran's right ear hearing loss is a Level I impairment and his left ear hearing loss is a Level I impairment.  Applying the criteria from Table VI to Table VII, a noncompensable rating is derived.  

A November 2011VA treatment record shows that on examination pure tone audiometric testing showed hearing loss within normal limits through 2000 Hertz.  Hearing loss dropped to moderate to severe hearing loss from 3000 to 8000 Hertz in the right ear and a moderate hearing loss from 3000 to 8000 Hertz in the left ear.  However, the specific audiometric findings were not reported.  Speech discrimination scores were good at 65 decibels.  A March 2012 VA Audiology Note shows a finding of significant hearing loss for which amplification was recommended.  However, the evidence does not show the basis for this finding, to include examination results.  Consequently, such records do not show the necessary details to rate the Veteran's bilateral hearing loss per VA regulations. 

At a February 2017 VA examination, pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
20
25
75
70
LEFT
20
50
65
65

The Veteran's speech recognition ability was 92 percent in his right ear and 90 percent in his left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 48 decibels.  His pure tone threshold average for the left ear was 50 decibels.  No exceptional pattern of hearing loss was shown.  Applying 38 C.F.R. § 4.85, Table VI to the February 2017 audiological findings, the Veteran's right ear hearing loss is a Level I impairment and his left ear hearing loss is a Level II impairment.  Applying the criteria from Table VI to Table VII, a noncompensable rating is derived.  

The Board also recognizes and has considered the Veteran's assertions regarding the impact of his bilateral hearing loss on his daily life.  Throughout the appeal, he reported difficulty understanding speech, frequently having to ask people to repeat themselves, and difficulty when listening to the television.  In this regard, while the Veteran is competent to report the effects of his bilateral hearing loss on his daily functioning, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).


Despite the foregoing, the Board acknowledges the Veteran's aforementioned reports of the difficulties associated with his bilateral hearing loss.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

In this regard, in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the United States Court of Appeals for Veterans Claims held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Therefore, the Board finds that an initial compensable rating for bilateral hearing loss is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, such doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§4.3, 4.7. 

III. 
Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is deemed an organic disease of the nervous system where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed tinnitus  was caused by his acknowledged in-service exposure to excessive noise.  Alternatively, the Board has considered whether the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.

Service treatment records do not demonstrate complaints, treatment, or diagnosis referable to tinnitus; however, the evidence supports the Veteran's in-service exposure to acoustic trauma.  Therefore, the Board finds the evidence demonstrates an in-service event for service connection purposes.  Additionally, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, the Board finds the preponderance of the evidence does not demonstrate that the Veteran's tinnitus had its onset during or is causally or etiologically related to his military service.  Specifically, the July 2010 VA examiner opined that, with the Veteran's cited onset of the symptoms many years after his military service, it would seem less likely as not that the tinnitus resulted from his military duty.  In addition, the VA examiner found there was no obvious reason for the tinnitus beginning when it did.  In May 2014, a VA examiner deemed tinnitus less likely than not caused or by a result of military service noise exposure.  The VA examiner based the opinion on the lack of in-service complaints or treatment for tinnitus, as well as the reported onset of tinnitus occurring after active duty, possibly in the 1970s.  The VA examiner cited the Institute of Medicine, finding that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  

With respect to secondary service connection, the May 2014 VA examiner opined that the Veteran's tinnitus was less likely than not caused or aggravated by the Veteran's service-connected  hearing  loss.  The VA examiner noted that hearing loss and tinnitus often co-existed and may have similar etiologies (i.e. noise exposure); however, the VA examiner reported that hearing loss does not cause tinnitus as the conditions can exist independently of one another.  

Here, the Board finds highly probative the opinions as they were based on reviews of the claims file, in-person audiological examinations of the Veteran, and consideration of the Veteran's lay statements, along with detailed rationales for the conclusion reached. See Nieves-Rodriguez, v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Importantly, the evidence does not reflect medical opinions to the contrary.  While the Veteran is competent to report the presence of tinnitus, he is not competent to render an etiological opinion.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, his opinion as to the etiology of his tinnitus is not competent medical evidence.  

Moreover, with respect to credibility and continuity of symptomatology, the Board notes the Veteran's reports of the onset of his tinnitus have not been consistent during the pendency of the appeal and therefore do not demonstrate the existence of a chronic disease.  In July 2010, the Veteran reported a gradual onset of tinnitus during military service.  During the same examination, however, he stated that he had noticed symptoms of tinnitus approximately three years prior.  Additionally, a November 2011 VA treatment record shows the Veteran only reported periodic tinnitus.  On examination in May 2014, the Veteran stated that he had experienced symptoms for so long that he would be guessing about the onset.  However, he reported that he did not experience any tinnitus during service and that it had started after service, probably in the 1970s.  In February 2017, the Veteran denied symptoms of tinnitus.  Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's inconsistent lay assertions. 

In summary, the Board finds that tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not have its onset during service, and did not manifest within one year following service.  Furthermore, the Veteran's tinnitus was not caused or aggravated by his service-connected bilateral hearing loss.  Finally, the evidence does not demonstrate continuity of symptomatology of a chronic disease.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


